Citation Nr: 0925724	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  03-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic syncope 
with hot flashes.

2.  Entitlement to service connection for a disability 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 until 
March 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Roanoke, Virginia.

In reviewing the record, the Board notes that in November 
2002, the Veteran claimed several disorders as related to 
service including a sleep disorder secondary to Agent Orange 
exposure.  A review of the record indicates that this claim 
was never developed by the RO.  As the matter has not been 
adjudicated, the Board does not have jurisdiction to address 
the issue.


FINDINGS OF FACT

1.  Chronic syncope with hot flashes is not related to 
service.
 
2.  A November 2006 decision of the Board denied service 
connection for headache disability and a skin disorder 
secondary to Agent Orange exposure.  




CONCLUSIONS OF LAW

1.  Chronic syncope with hot flashes was not incurred in, or 
aggravated by active service.  38 U.S.C.A. §§ 1110, (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The claim regarding entitlement to service connection for 
a disability secondary to exposure to Agent Orange is 
dismissed as moot. 38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. § 20.101 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in July 2000, November 2001, April 2006 and 
December 2006,  that fully addressed all notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the division of 
responsibility between VA and a claimant in developing an 
appeal.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were 
readjudicated with the issuance of a supplemental statement 
of the case in April 2009.  Consequently, the Board finds 
that any timing deficiency has been appropriately cured and 
that such deficiency did not affect the essential fairness of 
the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  have been obtained. 
Records of private as well as VA treatment also been 
obtained. Furthermore, the Veteran was afforded a VA 
examinations in May 2005 and December 2006 in which the 
examiners were provided the c-file for review, reviewed the 
Veteran's self-reported history, considered private medical 
evidence, and reached conclusions based on their examinations 
that were consistent with the record.  Furthermore, the 2005 
examination included a physical examination of the Veteran.  
The examinations are found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim for a dermatitis 
disorder.  With regard to the Veteran's claims for chronic 
syncope with hot flashes and chronic headaches, the record 
does suggest the presence of outstanding records.  However, 
these claims have been granted, and consequently the lack of 
any outstanding evidence is deemed to be harmless error as it 
has not prejudiced the Veteran's claims.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record, 
including testimony provided at a March 2004 hearing before 
the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b). This rule does not 
mean, however, that any manifestation in service will 
necessarily permit service connection. Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Chronic Syncope with Hot Flashes

Initially, the Board notes that the Veteran is claiming that 
his chronic syncope with hot flashes is due to violent 
experiences while in combat.  A March 1969 record indicates 
that the Veteran is entitled to wear the Purple Heat and his 
DD-214 indicates that he was awarded a Navy combat medal.  
Accordingly, the Board finds that the provisions of 38 
U.S.C.A. § 1154(b) are for application in regards to the 
issue of service connection for chronic syncope with hot 
flashes. As the Veteran's allegations of combat experiences 
are consistent with the nature and circumstances of his 
service, the Board will accept that he was engaged in the 
activities alleged.

The Veteran contends to have begun experiencing fainting 
spells (syncope) and hot flashes, during active service in 
March 1968, and that syncope episodes have continuously 
afflicted him until now.

The Veteran's service treatment records do not show 
complaints or treatment for episodes of syncope during active 
service.  A separation examination in March 1969 showed 
normal lungs, chest, heart, vascular system, and neurology.

Following service, the Veteran was seen by Dr. F with reports 
of headaches in August 1980.  An electroencephalogram (EEG) 
was administered and was normal.  The record is silent of 
documented instances of syncope until, in January 1998, the 
Veteran was under a local anesthetic for a tooth extraction 
when he became unconscious after an incision was made and 
bone reduction began with a drill.  The Veteran made two 
jerky movements of his arms and a kicking action with his 
legs and experienced urine incontinence.  Breathing was not 
detected for 9 to 10 seconds during the clonic seizure.  The 
Veteran then began breathing again and he resumed purposeful 
motion of his eyes and limbs.  Following the episode, the 
Veteran and his wife stated that he often fainted "when he 
gets needles."  They stated that he had fainted a number of 
times in the past and had sought medical attention relating 
to "passing out" but that no reason could be found for the 
episodes.  

In February 1998 the Veteran saw Dr. K. B. who indicated that 
the Veteran had been experiencing episodes of syncope for the 
previous five years.  Dr. K. B. diagnosed the Veteran as 
having syncope, probably secondary to cardioneurogenic.  He 
then referred the Veteran for additional testing to verify 
whether his syncope was cardioneurogenic.  In February 1998 
the Veteran saw Dr. E. P. relating to the episode while at 
the dentist.  Dr. E. P. indicated that the Veteran had 
previously gone through a neurological evaluation but that it 
had been unrevealing.  In his report, Dr. E. P. stated that 
the Veteran had a presyncopal episode one year prior.  That 
episode was proceeded by hot sweats and shaking, and 
accompanied by urine incontinence.  Dr. E. P. conducted head-
up tilt testing to determine whether there was a 
neurocardiogenic component to the Veteran's syncope episodes.  
The doctor concluded that the results of head-up tilt testing 
were negative and that syncope was probably secondary to a 
cardioneurogenic disorder.

In August 2000 the Veteran was seen at the VA medical clinic 
in Martinsburg, West Virginia.  During his new patient 
evaluation, The Veteran reported a history of syncopal 
episodes roughly twice a year since 1968.  An October 2000 
report indicated that the Veteran reported a history of loss 
of consciousness.  In May 2002, the Veteran had a CAT scan 
was taken of his head in response to complaints of syncopal 
episodes and pain on the left side of his body.  The scan was 
indicated to be normal.  A neurological consultation in May 
2002 revealed migraines and somatic pain syndrome but did not 
address syncopal episodes.  In January 2003, the Veteran was 
undergoing imaging by way of a double contrast barium enema 
and became dizzy to the point that the examination had to be 
stopped.  Additional hospital records indicate that the 
Veteran was taken to the emergency room where he endorsed a 
history of many and frequent vasovagal episode throughout his 
adult life.  In August 2004, a review of the Veteran's 
symptoms in a physician progress note indicated that he did 
not have syncope.

In May 2005, the Veteran underwent a VA examination.  During 
the examination, the Veteran related that in 1970 he had an 
evaluation for fainting spells but nothing was found at the 
time.  The examiner stated that the Veteran had a seizure-
type episode but that it was felt to be benign vasovagal 
syncope.  In diagnostic testing, a CT scan of the head showed 
increased attenuation in the right basal ganglia which may 
have been vascular in nature.  The examiner gave no opinion 
regarding the etiology of the Veteran's syncope, stating only 
that headaches and migraine disorder was not a chronic 
disability from separation in 1969.

In September 2006 the Veteran described his overall symptoms 
to a physician, Dr. L. S.  In his description, the Veteran 
was completely silent to any history of syncope or hot 
flashes.  Rather, the Veteran indicated only that he had poor 
sleep and often tossed and turned during the night.

A December 2006 VA examination, however, addressed the 
Veteran's history of syncope.  After a review of the 
Veteran's c-file, the examiner diagnosed the Veteran with 
neurocardiogenic syncope.  The examiner noted that the 
Veteran presented with typical symptoms of neurocardiogenic 
syncope, also known as vasovagal or vasodepressor syncope, 
which is typically associated with prodrome of nausea, 
warmth, pallor, lightheadedness and/or diaphoresis.  The 
examiner stated that syncopal episodes are frequently induced 
by prolonged standing, venipuncture (experienced or 
witnessed), heat exposure, painful or noxious stimuli, fear 
of bodily injury or exertion.  Some sufferers, especially 
older ones, can have recurrent episodes without an 
identifiable cause.  The examiner noted that although upright 
tilt testing was negative in February 1998, such testing had 
a reported false negative rate of 14 to 30 percent.  After a 
review, the examiner indicated that the Veteran's 
neurocardiogenic syncope was not likely the result of active 
duty service.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's episodes of syncope and 
hot flashes are capable of lay observation and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  Again, service 
treatment records do not reflect in-service complaints 
referable to syncope nor does the Veteran's medical 
separation examination indicate a disorder referable to 
syncope.  Furthermore, the Veteran has been inconsistent in 
his description of symptoms, at times suggesting that they 
had occurred since service and at times neglecting to mention 
syncope or hot flashes at all.  This is reflected by 
histories reported in medical records which give varying 
accounts of the length of time which the Veteran has been 
experiencing symptoms.  Given inconsistencies in the record, 
the Veteran's credibility is suspect and his statements are 
of limited probative value in establishing continuity of 
symptomatology.  Accordingly the Board funds the 29 year gap 
between separation from active service and the first instance 
of syncope to be more probative than the Veteran's statements 
alleging continuity.

Finally, the Board notes that under 38 C.F.R. § 4.1, the term 
"disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions. See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995). A symptom, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001). Fainting, or syncope, 
represents only a symptom, and not an actual disability in 
and of itself for which VA compensation benefits are payable.  
As the record clearly demonstrates, no single diagnosis has 
been rendered which adequately accounts for the Veteran's 
fainting spells.  In the absence of proof of an underlying 
pathology, there can be no valid claim for service 
connection. See Brammer. As such, the Board concludes that 
the claim of entitlement to service connection for a chronic 
syncope with hot flashes  must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Exposure to Agent Orange

In November 2006 the Board issued a decision regarding the 
Veteran's claims for entitlement to service connection for a 
headache disability and a skin disability.  Both of these 
disabilities were claimed to have been the result of exposure 
to herbicides, specifically Agent Orange, during active 
service.  The Board denied both of these claims.

Following that denial, an issue described as "service 
connection for exposure to Agent Orange" continued to be 
adjudicated.  However with the adjudication of the Veteran's 
claims of entitlement to service connection for a headache 
disability and a skin disability, the Board addressed the 
Veteran's exposure to Agent Orange.  The decision is final.  
The evidence of record does not show a diagnoses or 
disability due any other disorder which has been alleged to 
be the result of Agent Orange exposure.

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed. Since the Board has 
considered all of the evidence of alleged Agent Orange-
related disorders, there remains no specific error of fact or 
law that is alleged to warrant a separate claim regarding 
Agent Orange exposure.  The Board finds that the adjudication 
of the claim of service connection for some 
unrecognized/unclaimed 


disability due to exposure to Agent Orange to be a not 
cognizable claim. Accordingly, the Board does not have 
jurisdiction to review this claim, and it must therefore be 
dismissed, without prejudice. 38 U.S.C.A. § 7105(d)(5); 38 
C.F.R. § 20.101.


ORDER

Service connection for a chronic syncope with hot flashes is 
denied.

Service connection for a disability due to exposure to Agent 
Orange is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


